Exhibit 10.2 SEVENTH Amendment to Loan and security agreement This Seventh Amendment to Loan and Security Agreement (this “Amendment”) is entered into this 30th day of June, 2017, by and among: (a) SILICON VALLEY BANK (“Bank”) and (b) (i) SYNACOR, INC., a Delaware corporation (“Synacor”), (ii) NTV INTERNET HOLDINGS, LLC, a Delaware limited liability company (“NTV”), and (iii) SYNC HOLDINGS, LLC, a Delaware limited liability company (“Sync”, and together with Synacor and NTV, individually and collectively, jointly and severally, the “Borrower”).
